            Case 1:20-cv-03214-TNM Document 36 Filed 11/25/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________

LISA MONTGOMERY

                       Plaintiff,

       v.                                             No. 20-cv-3214 (TNM)

WILLIAM P. BARR, et al.,

                  Defendants.
____________________________________

                  EMERGENCY MOTION FOR DELAY OF TRANSFER
                        PENDING APPELLATE REVIEW

       The Court has just ordered this case to be transferred to the Northern District of Texas,

forthwith. Mem. Order, ECF 34. Pursuant to binding precedent in this Circuit, Plaintiff hereby

moves for a ten-day delay of that transfer, so that she can seek review of the order in the Court of

Appeals. The Court of Appeals has made it clear that adequate time must be allowed for a

plaintiff to seek appellate review before a transfer can be effectuated. Starnes v. McGuire,

512 F.2d 918, 935 (D.C. Cir. 1974) (en banc) (“This circuit is, however, the only appropriate

forum for direct review of the transfer order. . . . Adequate and orderly review therefore requires

that physical transfer be delayed for a period of time after entry of the transfer order, during

which time review may be sought in the transferor circuit.”); see also Moore v. Cohen, No. 18-

cv-2082 (TFH), 2019 WL 2396264, *2 (D.D.C. June 5, 2019) (“in light of the nearly half-

century-old controlling decision in Starnes, the plaintiffs’ counsel was aware that there would be

a period of delay during which the plaintiffs could appeal the transfer order to the United States

Court of Appeals for the District of Columbia Circuit”). As the Court of Appeals has held, such a
         Case 1:20-cv-03214-TNM Document 36 Filed 11/25/20 Page 2 of 3




delay is required regardless of the district court’s view of a plaintiff’s likelihood of success on

review. Plaintiff is not, therefore, seeking a stay of the Court’s transfer order pending appeal, for

which she would have to show a likelihood of success, irreparable injury, equity, and public

interest. What she is seeking is the modest delay that is required as a matter of course by

controlling Circuit precedent, as Senior Judge Hogan pointed out in Moore.

       Plaintiff intends to seek appellate review of the transfer order. She requires a reasonable

period of time in which to do so. And now that Plaintiff’s execution date has been rescheduled

for January 12, 2021, the urgency for resolving Plaintiff’s pending motion for a preliminary

injunction—whether in this Court or another court—has been somewhat mitigated, and any

urgency in transferring the case has likewise been mitigated. A brief delay in effectuating the

transfer—which Plaintiff believes should not occur at all—will not disable either court from

resolving the motion for a preliminary injunction in a timely matter.

       Accordingly, the Clerk should be directed to delay carrying out the transfer order until

December 7, 2020, to allow Plaintiff time to file a petition for a writ of mandamus in the Court

of Appeals. If such a petition is filed by that time, the delay should be automatically extended

until such time as the Court of Appeals hands down its decision.

       A proposed order is attached.

Dated: November 25, 2020                    Respectfully submitted,
                                            By: /s/ Robin Nunn
                                            Robin Nunn (D.C. Bar No. 1531752)
                                            Morgan, Lewis & Bockius LLP
                                            1111 Pennsylvania Avenue, NW
                                            Washington, D.C. 20004
                                            Tel: (202) 739-5382
                                            robin.nunn@morganlewis.com
                                            Cassandra Stubbs
                                            Brian W. Stull
                                            Cristina Becker



                                                  2
Case 1:20-cv-03214-TNM Document 36 Filed 11/25/20 Page 3 of 3




                         Denise LeBoeuf
                         ACLU Capital Punishment Project
                         201 W. Main Street, Suite 402
                         Durham, NC 27705
                         Tel: (919) 682-5659
                         cstubbs@aclu.org
                         bstull@aclu.org
                         cbecker@aclu.org
                         dleboeuf@aclu.org
                         David C. Fathi*
                         Lauren Kuhlik (D.C. Bar No. 888324779)
                         ACLU National Prison Project
                         915 15th Street, N.W., 7th Floor
                         Washington, D.C. 20005
                         Tel: (202) 548-6603
                         dfathi@aclu.org
                         lkuhlik@aclu.org
                         Anjana Samant
                         ACLU Women’s Rights Project
                         125 Broad Street
                         New York, NY 10004
                         Tel: (646) 885-8341
                         asamant@aclu.org
                         Arthur B. Spitzer (D.C. Bar No. 235960)
                         American Civil Liberties Union Foundation of the
                         District of Columbia
                         915 15th Street, N.W. – 2nd Floor
                         Washington, D.C. 20005
                         Tel: (202) 601-4266
                         aspitzer@acludc.org

                         *Not admitted in DC; practice limited to federal courts




                               3
